DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In response to an Office action mailed on 10/15/2020 (“10-15-20 OA”), the Applicant amended independent claims 24 and 31, cancelled claim 33 and added new claim 44 in a reply filed on 03/02/2021 (“03-02-21 Reply”).
Claims 1-23 are cancelled.
	Currently, claims 24-32 and 34-44 are examined as below.
Response to Arguments
Applicant’s amendments to claim 31 have overcome the claim objections as set forth under line item number 1 in the 10-15-20 OA.
Applicant’s amendments to claim 24 have overcome the 112(b) rejections as set forth under line item number 2 in the 10-15-20 OA.
Applicant’s amendments to independent claim 31 have overcome the prior-art rejections as set forth under line item numbers 3-4 in the 10-15-20 OA.
Applicant’s remarks regarding the double patenting rejection in the 03-02-21 Reply have been considered. A new double patenting rejection is provided as follows.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 40-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,672,651. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 40, claim 15 of the conflicting patent discloses the entire claimed invention.
Note the various dependent claims 41-43 are anticipated by/obvious in view of the conflicting application/patent.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 24-32, 34-39 and 44 are allowed.
Independent claim 24 is allowed, because claim 24 includes previously-indicated allowable subject matter of claim 24 as set forth under line item number 6 in the 10-15-20 OA.
Claims 25-30 are allowed, because they depend from the allowed claim 24.

Independent claim 31 is allowed, because claim 31 has been amended to include previously-indicated allowable subject matter of claim 33 as set forth under line item number 8 in the 10-15-20 OA.
Claims 32, 34-39 and 44 are allowed, because they depend from the allowed claim 31.

Claims 40-43 would be allowable if double patenting rejections set forth in this Office action are overcome.
Independent claim 40 would be allowable, because claim 40 includes previously-indicated allowable subject matter of claim 40 as set forth under line item number 7 in the 10-15-20 OA.
Claims 41-43 would be allowable, because they depend from the allowable claim 40.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKA LIU whose telephone number is (571)272-2568.  The examiner can normally be reached on 9AM-5AM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.L./Examiner, Art Unit 2895                                   

/JAY C CHANG/Primary Examiner, Art Unit 2895